Quinn, Judge
(concurring in part and dissenting in part):
I agree that the search of the accused's person was properly authorized, but I disagree with the majority’s conclusion that probable cause did not exist to justify a search of the accused’s wall locker. Since the accused had possession of the stolen wallet, it was reasonable to conclude, in my judgment, that he also had some of the things the wallet contained when it was taken. As nothing belonging to the victim was in the wallet when it was examined by agent Hankins on the morning after the robbery, it was rea-cused’s person was properly authorized, concealed the contents. His locker was a logical and probable place of concealment. See my opinion in United States v Moore, 19 USCMA 586, 590, 42 CMR 188, 192 (1970) and in United States v Alston, 20 USCMA 581, 584, 44 CMR 11, 13 (1971). I would, therefore, affirm the decision of the Court of Military Review.